                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER KRACZEK,

                    Plaintiff/Counter Defendant,
                                                        Case No. 19-cv-938-pp
      v.

K&S TOOL, DIE & MANUFACTURING INC.,

                    Defendant/Counter Claimant.


 ORDER GRANTING JOINT MOTION FOR SETTLEMENT APPROVAL AND
CLASS CERTIFICATION (DKT. NO. 19) AND SETTING FAIRNESS HEARING


      On August 18, 2020, the parties filed a joint motion for preliminary

approval of class action settlement and class certification for purposes of

settlement in this Rule 23 class action/FLSA collective action case. Dkt. No.

19. The parties attached their settlement agreement, dkt. no. 19-1, and

explained why they believe the settlement is fair and reasonable. The parties

also applied the Rule 23(a) and (b) standard to the proposed Rule 23 class.

      The court FINDS that the settlement agreement is fair, reasonable, and

reflects a reasonable compromise of bona fide disputes between the parties.

Dkt. No. 19-1.

      The court GRANTS the parties’ joint motion to approve the FLSA

settlement. Dkt. No. 19. The court APPROVES the settlement agreement at

dkt. no. 19-1.




                                        1

           Case 2:19-cv-00938-PP Filed 10/15/20 Page 1 of 4 Document 20
         The court CERTIFIES the following collective action settlement class

under 29 U.S.C. §216(b):

         All current and former hourly-paid, non-exempt employees
         employed by Defendant between June 27, 2016 and June 27, 2019
         who have not been compensated for all hours worked in excess of
         forty (40) hours in a workweek at the proper, correct, and/or lawful
         overtime rate of pay as a result of Defendant’s alleged failure to
         include the following non-discretionary compensation in said
         employees’ regular rates of pay for overtime calculation purposes:
         Attendance Bonuses; Health Check 360 rewards; HSA rewards; and
         Annual Bonuses.

         The court CERTIFIES the following Rule 23 settlement class:

         All current and former hourly-paid, non-exempt employees
         employed by Defendant between June 27, 2016 and June 27, 2019
         who have not been compensated for all hours worked in excess of
         forty (40) hours in a workweek at the proper, correct, and/or lawful
         overtime rate of pay as a result of Defendant’s alleged failure to
         include the following non-discretionary compensation in said
         employees’ regular rates of pay for overtime calculation purposes:
         Attendance Bonuses; Health Check 360 rewards; HSA rewards; and
         Annual Bonuses.

         The court APPOINTS Christopher Kraczek to serve as the representative

for the certified 29 U.S.C. §216(b) Collective Class and the Fed. R. Civ. P. 23

class.

         The court APPOINTS the law firm of Walcheske & Luzi, LLC as class

counsel for the certified 29 U.S.C. §216(b) Collective Class and the Fed. R. Civ.

P. 23 class.

         The court APPROVES the Notice of Class Action and Collective Action

and Proposed Settlement (the “Notice”) and Opt-In Consent Form attached as

Exhibit B to the Settlement Agreement. Dkt. No. 19-1 at 18-24.




                                          2

           Case 2:19-cv-00938-PP Filed 10/15/20 Page 2 of 4 Document 20
      The court FINDS that the Notice constitutes the best notice practicable

under the circumstances, including individual notice to all Class Members and

Collective Members who can be identified with reasonable effort, and that it

constitutes valid, due and sufficient notice to Class Members and Collective

Members in full compliance with the requirements of applicable law, including

the due process clause of the United States Constitution.

      The court ORDERS that:

      1.      Each Class Member who wishes to be excluded from the

Settlement Class must opt-out per the instructions in the Notice.

      2.      Any Class Member who has not properly and timely requested

exclusion from the Settlement Class shall be bound in the event the court

issues a final order approving the Settlement Agreement.

      3.      Each Class Member who wishes to be included in the FLSA

Collective must opt in per the instructions in the Notice. The parties must

appear for a telephonic fairness hearing on January 7, 2021 at 1:30 PM to

determine whether the court should approve the Settlement Agreement as fair,

reasonable and adequate and whether the court should enter the proposed

final order approving the Settlement Agreement. The parties should appear by

calling the court’s conference line at 888-557-8511 and using access code

4893665#.

      4.      Any Class or Collective Member who wishes to object in any way to

the proposed Settlement Agreement must file and serve such written objections

per the instructions in the Notice no later than thirty (30) days after the

                                         3

           Case 2:19-cv-00938-PP Filed 10/15/20 Page 3 of 4 Document 20
mailing of the Notice, together with copies of all papers in support of his or her

position. The court will not consider objections of any Class or Collective

Member who has not properly served copies of his or her objections on a timely

basis.

         Dated in Milwaukee, Wisconsin this 15th day of October, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        4

           Case 2:19-cv-00938-PP Filed 10/15/20 Page 4 of 4 Document 20
